IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                           )
AHMAD MOHAMMAD AL DARBI                    )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )   Civil Action No. 05-2371 (RCL)
                                           )
BARACK OBAMA, et al.,                      )
                                           )
              Respondents.                 )
                                           )


                                           ORDER

       Upon consideration of Respondents’ Consent Motion to Extend Date for Compliance

with Section I.D.1 of the Case Management Order, as amended December 16, 2008 (“CMO”)

(Dk. # 100), and without objection by Petitioner, it is ORDERED that:

       Respondents shall comply with Section I.D.1 of the CMO by not later than May 5, 2009.



       Date: 4/15/2009                             /s/ Royce C. Lamberth
                                                   United States District Judge